USCA4 Appeal: 22-6708      Doc: 7         Filed: 11/03/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6708


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KEJUAN TIZOM SHABAZZ SMITH, a/k/a Bobby,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:16-cr-00120-D-1, 7:20-cv-00143-D)


        Submitted: November 2, 2022                                  Decided: November 3, 2022


        Before AGEE and WYNN, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Kejuan Tizom Shabazz Smith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6708         Doc: 7      Filed: 11/03/2022     Pg: 2 of 2




        PER CURIAM:

               Kejuan Tizom Shabazz Smith seeks to appeal the district court’s order dismissing

        as untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180,

        182-83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year

        statute of limitations, running from latest of four commencement dates enumerated in 28

        U.S.C. § 2255(f)). The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will

        not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Smith has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2